Wilson was defendant in a possessory warrant, before the Judge of the County Court, and as such was ordered to deliver the property. That judgment was affirmed by Judge *559Vason of fclie Superior Court, and his judgment was affirmed by this Court in 37th Georgia Reports, 578. He did not comply, and a rule nisi was served upon him, requiring him to show cause why he should not be punished for contempt. He showed cause. Judge Clark held his cause shown to be insufficient in law, and ordered him to be committed to jail without bail or mainprize until said property was delivered. Wilson excepted, and sued out his bill of exceptions. It was certified on the 13th of May, 1869, and filed in the Clerk’s office on the same day. On the same day he made out and certified the record, but it was not sent here till after the return day for June Term, 1869, of this Court was passed. Upon motion of counsel for defendant in error, in this Court, the case was dismissed. See Minutes, June Term, 1869, page 435.
Goode & Carter, for plaintiffs in error.
Hawkins & Burke, for defendant.